Citation Nr: 9906667	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-24 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hand 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1978 to June 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which (in part) denied entitlement to 
service connection for a bilateral hand disorder, to include 
as due to carpal tunnel syndrome.  A notice of disagreement 
(NOD) was received in January 1997, the RO issued a statement 
of the case (SOC) in May 1997, and a substantive appeal (SA) 
was received in July 1997.


FINDING OF FACT

The veteran does not currently have a chronic bilateral hand 
disability, including carpal tunnel syndrome.


CONCLUSION OF LAW

Bilateral hand disability, including carpal tunnel syndrome, 
was not incurred in or aggravated by the veteran's period of 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for a 
bilateral hand disorder, to include carpal tunnel syndrome.  
He contends that the tingling and numbness he experienced in 
his hands during service, as noted in his service medical 
records (SMRs), persists to the present and causes him a 
present disability, whether or not the symptoms are due to 
carpal tunnel syndrome. 

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Certain chronic 
disabilities, such as organic diseases of the nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, as an initial matter, the Board must determine 
whether the veteran has submitted a well-grounded claim as 
required by 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well-
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Moreover, the truthfulness of evidence is presumed 
in determining whether a claim is well-grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well-grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997). 
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well-grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The SMRs contain an April 1986 treatment record noting the 
veteran's complaints of numbness and tingling in the hands 
and forearms.  The assessment was numbness of unknown 
etiology.  An August 1987 treatment record reported that the 
veteran complained of paresthesia to the left arm and hands, 
described as numbness and tingling.  In May 1992, a treatment 
record shows that he complained of hand pain and numbness.  A 
February 1996 report of examination upon separation from 
service stated that the veteran suffered from bilateral 
carpal tunnel syndrome.  A June 1996 treatment record for 
complaints of aches in both hands when he used them, and 
swelling of the hands in the morning upon waking.  The 
impression was bilateral carpal tunnel syndrome  

An October 1996 VA radiology report stated the impression was 
"[n]egative right hand.  Incidental note is made of early 
degenerative spurring at the DIP joint of the fifth finger." 

An October 1996 VA electromyography and nerve conduction 
report of both arms and hands were normal.  The examiner 
stated "there was no evidence of carpal tunnel syndrome in 
either hand on testing today.  No evidence of cervical 
radiculopathy, brachial plexopathy, or peripheral neuropathy 
on studies today."

An October 1996 VA peripheral nerves examination report found 
that with regard to the upper extremities, there was no 
evidence of disease or injury to the spine or brain, or 
trauma to the nerve roots, nor was there sensory or motor 
impairment in the distribution compatible with paralysis, 
neuritis, or neuralgia.  Moreover, there was no major nerve 
involvement, no lesions, and no impairment of motor or 
sensory function, or fine motor control compatible with 
paralysis, neuritis, or neuralgia.  The examiner noted that 
the "electrodiagnostic findings were all within normal 
limits and there was no evidence of carpal tunnel syndrome in 
either hand or cervical radiculopathy, brachial plexopathy, 
or peripheral neuropathy."  The impression was "[n]ormal 
examination of the peripheral nerves."

An October 1996 VA general medical examination report stated 
that Tinel's and Phalen's signs were negative, and that 
examination of the cranial nerves II through XII, as well as 
motor, deep tendon reflexes, sensory, and cerebellar 
examinations were intact and physiologic.  The findings of 
the peripheral nerves examination and the electromyography 
and nerve conduction report were recounted.  The impression 
stated there was no "evidence of carpal tunnel syndrome, 
brachial plexopathy, peripheral neuropathy, or other 
neurologic abnormality to either arm or hand."  

The Board notes that the record contains an October 1996 VA 
examination report of the left hand, thumb, and fingers, 
which focused on an injury to the left index finger.  
Moreover, pursuant to the RO's December 1996 rating decision, 
the veteran was granted service connection for: 1) the 
residuals of a laceration left index finger with the 
assignment a 10 percent disability rating; and 2) the 
residuals of a laceration to the right index finger with the 
assignment of a noncompensable disability rating. 

After reviewing the record, the Board believes that the 
veteran's claim should be viewed as well-grounded.  In this 
regard, the Board observes that in Hampton v. Gober, 10 
Vet.App. 481 (1997), a case where a claimant filed a 
compensation claim shortly after discharge from service (as 
in the present case), the Court found that a diagnosis of 
disability reported in a service discharge examination report 
constituted evidence of current disability as well as 
evidence a relationship to service sufficient to well-ground 
a service connection claim.  The separation examination 
report in the present case includes a diagnosis (presumed to 
be true for well-grounded purposes) of carpal tunnel syndrome 
to permit a finding of a well-grounded claim under Hampton.  
It appears that the RO also viewed the veteran's claim as 
well-grounded, and special VA examinations were afforded the 
veteran in order to assist him with the development of 
evidence in connection with his claim.  After reviewing the 
VA medical reports, the Board finds that the duty to assist 
the veteran has been met. 

However, while the veteran's claim is well-grounded, the 
Board believes that the preponderance of the evidence is 
against entitlement to service connection for bilateral hand 
disability on the basis that the totality of the evidence 
shows that there is no current chronic disability.  Although 
the veteran contends that he currently suffers from a 
bilateral hand disorder attributable to service, specialized 
testing has not resulted in a finding of current disability 
of either hand or arm, aside from those disabilities he is 
already service-connected for concerning the right and left 
index fingers.  Indeed, in October 1996, the veteran 
underwent specific diagnostic examinations and testing in 
response to his complaints of hand and arm pain, numbness, 
and tingling.  However, these diagnostic studies revealed 
that the veteran's nervous system with regard to his upper 
extremities was within normal limits, and it was specifically 
opined that no neurologic abnormality to either arm or hand, 
including carpal tunnel syndrome, existed.  Thus, even though 
the SMRs indicate that the veteran suffered from bilateral 
carpal tunnel syndrome, specialized examinations have failed 
to confirm such a finding.  

In sum, while certain service medical records note the 
veteran's bilateral hand complaints and list impressions of 
carpal tunnel syndrome, subsequent medical examinations by VA 
for the express purpose of ascertaining the nature of any 
bilateral hand disability have revealed no current chronic 
disability.  The Board believes that the specialized testing 
afforded the veteran and the finding of no disability by 
trained medical personnel based on those specialized tests 
must be afforded considerable weight.  

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence and the negative 
evidence to otherwise provide a basis for favorable 
resolution of the veteran's appeal. 



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeal

 

- 3 -


- 1 -


